J-S47017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    E.M.R.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    C.A.F.                                     :
                                               :
                       Appellant               :   No. 1396 MDA 2018

                 Appeal from the Order Entered July 18, 2018
      In the Court of Common Pleas of York County Domestic Relations at
                            No(s): 2878 SA 2013,
                           PACSES No. 601114402

BEFORE: STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 17, 2021

        C.A.F. (Father), appeals from the order finding him in contempt, which

among other items, imposed a suspended sentence of incarceration

contingent on Father making his monthly child support payment owed to

E.M.R. (Mother). Father contends, among other things, that the trial court

erred by ordering incarceration without finding he had the present ability to

pay. We vacate and remand with instructions, as set forth below.

        The facts and procedural history relevant only to this particular appeal

follow. As the trial court noted in an unrelated decision, the “parties have

litigated matters stemming from the dissolution of their marriage . . . since

December of 2013. The litigation has spawned a plethora of filings, and deluge

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47017-20


of appeals.”     Trial Ct. Order. & Op. Denying Father’s Appl. for Stay of

Proceedings & Sentence, 11/1/18, at 1.

      On June 14, 2018, York County Domestic Relations Section filed a

petition for contempt against Father. Pet. for Contempt, 6/14/18. According

to the petition, on September 7, 2017, the trial court had ordered Father to

pay monthly support of $1,002.17, and arrears of $40 per month. Id.

      On July 18, 2018, the trial court held a hearing, at which Father

appeared pro se. Father conceded that he did not make payments during

certain timeframes “because of an inability to pay.” N.T. Hr’g, 7/18/18, at 10.

      That same day, the trial court ordered that it “does find you in contempt

of court for failure to make regular and timely payments as ordered.” Order,

7/18/18, at 1-2 (some formatting altered). The remainder of the trial court’s

order follows:

      The court is going to give you one final opportunity to be
      compliant. I am issuing an incarceration sentence of 45 days, but
      I am suspending it conditioned on you not missing a full monthly
      payment effective immediately, which means including the month
      of July. Should you violate that condition, you’ll have a rule to
      show cause hearing issued as to why you should not be
      incarcerated. You’ll have a cash purge if you are incarcerated of
      $2,000 or a work purge of 30 days in the outmate program. The
      court is imposing an additional 12-month probationary sentence
      conditioned on you paying support as ordered, reporting all status
      changes within 7 days of their occurrence, complying with the job
      search requirements, as well as all other policies and procedures
      of domestic relations.

Id. at 2 (some formatting altered).




                                      -2-
J-S47017-20


       Father filed a pro se motion for reconsideration, which asserted, among

other things, that the court’s “sentencing order was illegal.    The Supreme

Court has determined that suspended jail sentences are not a sanction

available to the court.”1 Father’s Mot. for Reconsid., 8/3/18, at ¶ 14. The

trial court denied Father’s motion on August 7, 2018.

       On August 9, 2018, Father, pro se, filed a timely notice of appeal from

the July 18, 2018 order. The trial court did not order Father to comply with

Pa.R.A.P. 1925(b).

       Initially, we address whether we may exercise appellate jurisdiction over

Father’s appeal from the July 18, 2018 order.       See Massaro v. Tincher

Contracting LLC, 204 A.3d 932, 933 (Pa. Super. 2019) (“We may raise

whether this Court has jurisdiction sua sponte” (citation omitted)).

       In Foulk v. Foulk, 789 A.2d 254 (Pa. Super. 2001) (en banc), this Court

addressed the appealability of a trial court order holding the appellant in

contempt and sentencing the appellant to a prison term of three months with

a purge condition of, among other things, paying the appellee the amount

owed under the parties’ marital property agreement. Foulk, 789 A.2d at 255-

56. The en banc Court summarized conflicting lines of cases, and held as

follows:



____________________________________________


1Father’s motion for reconsideration did not cite any caselaw or other legal
authorities.


                                           -3-
J-S47017-20


     When a contempt order that imposes sanctions also contains a
     purge condition, the purge condition does not transform a final,
     appealable order into one that is interlocutory. If that were so, a
     contemnor in a civil contempt action would not be able to appeal
     the contempt order until he/she was incarcerated or had paid the
     sums owing as sanctions for contempt. It seems inappropriate
     and unnecessarily harsh for a contemnor in a civil contempt action
     to undergo incarceration or fulfill another sanction before this
     Court will accept an appeal of a contempt order. Rather, we
     conclude that, for a contempt order to be properly appealable, it
     is only necessary that the order impose sanctions on the alleged
     contemnor, and that no further court order be required before the
     sanctions take effect.

Id. at 258; accord Rhoades v. Pryce, 874 A.2d 148, 151 (Pa. Super. 2005)

(en banc) (noting that it is “also common in civil contempt for a court to

impose a conditional prison sentence, giving the contemnor an opportunity to

purge the contempt and avoid the sentence by compensating the opposing

party . . . or doing some other affirmative act within a certain time period”

(citation omitted)). The Foulk Court held that the “purge condition [at issue]

allowed [the appellant] ‘to carry the keys to the jail in his pocket,’ and no

further order was required for the specified sanctions to become effective.”

Foulk, 789 A.2d at 258. Therefore, the Foulk Court held the contempt order

was final and appealable, and ultimately affirmed the order. Id. at 258, 260.

     Here, as set forth above, the trial court held Father in contempt and

imposed a suspended sentence of incarceration with a condition of “not

missing a full monthly payment” in order to avoid the sentence.        Order,

7/18/18, at 2. The court also imposed a twelve-month probationary sentence

conditioned on Father paying support, “reporting all status changes within 7


                                    -4-
J-S47017-20


days of their occurrence, complying with the job search requirements, as well

as all other policies and procedures of domestic relations.” Id. To paraphrase

the Foulk Court’s reasoning, Father carried the keys to the jail in his pocket,

and no further trial court order was necessary for the aforementioned

conditions to become effective.         See Foulk, 789 A.2d at 258.   For these

reasons, we conclude the instant contempt order is a final appealable order.

See id.

        With respect to Father’s suspended sentence for contempt, we note that

“[l]egality of sentence questions are not waivable and may be raised sua

sponte by this Court.” Commonwealth v. Watley, 81 A.3d 108, 117 (Pa.

Super. 2013) (citations omitted). Recently, in Thompson v. Thompson, 223

A.3d 1272 (Pa. 2020), our Supreme Court held that “a suspended sentence is

not a legal sanction for contempt of a support order.”2 Thompson, 223 A.3d

at 1273. In Thompson, the trial court sentenced the mother to six months’

incarceration “to be suspended upon the following conditions,” which included

timely payment of her support obligation.3        Id. at 1274.   The Thompson

Court reasoned that “[t]rial courts are bound to . . . impose only one or more

____________________________________________


2   Thompson was decided after the instant parties filed their appellate briefs.
3 In Thompson, the mother agreed she had the present ability to pay the
monthly amount of support. Thompson, 223 A.3d at 1274; see also
Pa.R.C.P. 1910.25-5(b) (stating that at the evidentiary hearing, the trial court
“shall make a finding, on the record, as to whether the respondent, based
upon the evidence presented at the hearing, does or does not have the present
ability to pay the court-ordered amount of support”).


                                           -5-
J-S47017-20


of the three punishments identified in [23 Pa.C.S. §] 4345(a) for civil contempt

of a child support order. Because the trial court in this case did not impose

any of the punishments authorized by the statute, its sentence was illegal.”

Id. at 1279.     “When a trial court imposes a sentence outside of the legal

parameters prescribed by the applicable statute, the sentence is illegal and

should be remanded for correction.” Commonwealth v. Vasquez, 744 A.2d

1280, 1284 (Pa. 2000) (citation omitted).

       Here, we raise the issue of Appellant’s legality of sentence sua sponte.4

See Watley, 81 A.3d at 117. The trial court’s order held Father in contempt

but also imposed a suspended sentence subject to a condition of “not missing

a full monthly payment effective immediately.” Order, 7/18/18, at 2. The

Thompson Court held that a suspended sentence “is not a legal sanction for

contempt of a support order.”           See Thompson, 223 A.3d at 1273.      In

accordance with the Thompson Court’s holding, we vacate the trial court’s

order and remand for further proceedings.           See 23 Pa.C.S. § 4345;

Thompson, 223 A.3d at 1273-74; Vasquez, 744 A.2d at 1284. On remand,

the trial court must comply with all pertinent Rules of Civil Procedure

governing civil contempt of a support order, including an on-the-record

____________________________________________


4 Although Father challenged the legality of his sentence in his pro se motion
for reconsideration, Father’s appellate counsel did not raise the issue in his
appellate brief. In any event, Thompson was issued after Father filed his
counseled appellate brief.




                                           -6-
J-S47017-20


determination as to whether Father “does or does not have the present ability

to pay the court-ordered amount of support.” See Pa.R.C.P. 1910.25-5(b).

       Order vacated.         Case remanded with instructions.5   Jurisdiction

relinquished.



       Judge Strassburger did not participate in the consideration or decision

of this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/17/2021




____________________________________________


5 Appellant’s appointed counsel must continue to represent Appellant as long
as Appellant is indigent and the trial court continues to find a likelihood of
imprisonment due to contempt. See Commonwealth v. Diaz, 191 A.3d 850,
862 (Pa. Super. 2018).


                                           -7-